 Case 1:20-cv-00522-RJJ-RSK ECF No. 42 filed 10/23/20 PageID.356 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



ANTHONY DAUNT,

                Plaintiff,
                                                             CASE NO. 1:20-CV-522
v.
                                                             HON. ROBERT J. JONKER
JOCELYN BENSON, in her official
capacity as Michigan Secretary of State, et al.,

            Defendants.
______________________________________/

                                             ORDER

         The Court has reviewed the parties’ Joint Status Report for the October 27, 2020, Rule 16.

The parties should plan on a regular in-person conference as scheduled. The Court may address

any pending Rule 12 motions during the conference, consistent with its regular practice.




Dated:      October 23, 2020                  /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
